—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered September 21, 1995, convicting him of criminal possession of a controlled substance in the first degree, criminal possession of a weapon in the third degree, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim with respect to the propriety of the *501search warrant application is unpreserved for appellate review and, in any event, without merit (cf., People v Brown, 40 NY2d 183; People v Vanderpool, 217 AD2d 716; People v Castillo, 176 AD2d 609, affd 80 NY2d 578, 584). O’Brien, J. P., Thompson, Sullivan and McGinity, JJ., concur.